DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	In response to the Requirement for Restriction/Election mailed October 14, 2021, claims 1-11, 21-53, 65, 70, 75, 81, and 83 are pending in the application.  The applicant has cancelled claims 12-20, 54-64, 66-69, 71-74, 76-80, 82, and 84.  The applicant has elected Group 1 with traverse.  The applicant has amended claims 1-11, 21-33, 36, 38, and 39. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, 9, 24, 25, 28, 29, 37, 50, 51, and 65, drawn to a housing and circuitry that detect a locked state, classified in G08B13/2434.
Group II, claims 10, 33, 36, 37, 38, and 39, directed to the use of multiple lanyards of different lengths.
Group III, claims 11, 21, 70, and 75, directed to processes of making an article of manufacture, which is a separate invention from an apparatus for indicating an alarm when a breach of a locked state is detected.
Group IV, claims 22, 23, 81, and 83, directed to a disarming device, which is a separate invention from an apparatus for indicating an alarm when a breach of a locked state is detected.
Group V, claims 26, 27, 30, 31, 32, and 34, directed to a drawer that is locked in place by a lanyard pin, which is not so linked with the apparatus for indicating an alarm when a breach of a locked state is detected as to form a single general inventive concept.
Group VI, claim 35, directed to an opening in a housing sufficient for nonconductive tape to be pulled to unseparate circuitry from one of an anode and a cathode, which is not so linked with the apparatus for indicating an alarm when a breach of a locked state is detected as to form a single general inventive concept.
Group VII, claims 46-49, 52, and 53, directed to a drawer that locks the battery cover, which is not so linked with the apparatus for indicating an alarm when a breach of a locked state is detected as to form a single general inventive concept.
Group VIII, claims 40-43, directed to a replaceable battery compartment that can be unlocked by a magnetic field, which is not so linked with the apparatus for indicating an alarm when a breach of a locked state is detected as to form a single general inventive concept.
Group IX, claims 44 and 45, directed to a cover for a battery compartment that has a marking that rotatably points to a lock marking or an unlock marking, which is not so linked with the apparatus for indicating an alarm when a breach of a locked state is detected as to form a single general inventive concept.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a housing and circuitry that detect a locked state, such as a security tag, while Group II is directed to the use of multiple lanyards of different lengths, which is absent from Group I.
Group I and Group III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a housing and circuitry that detect a locked state, such as a security tag, while Group III is directed to a process of making an article of manufacture, which is distinct from the invention of Group I.
Group I and Group IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a housing and circuitry that detect a locked state, such as a security tag, while Group IV is directed to a disarming device, which is an entirely separate invention from the invention of Group I.  The invention of Group I operates independently from the invention of Group IV, and the invention of Group IV operates independently from the invention of Group I.
Group I and Group V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a housing and circuitry that detect a locked state, such as a security tag, while Group V is directed to a drawer that is locked in place by a lanyard pin, which is absent from the invention of Group I and which is not so linked with the apparatus of Group I as to form a single general inventive concept.  The invention of Group I operates independently of the invention of Group V, and the invention of Group V operates independently of the invention of Group I.
Group I and Group VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a housing and circuitry that detect a locked state, such as a security tag, while Group VI is directed to an opening in a housing sufficient for nonconductive tape to be pulled to unseparate circuitry from one of an anode and a cathode, which is absent from the invention of Group I and which is not so linked with the apparatus of Group I as to form a single general inventive concept.  The invention of Group I operates independently of the invention of Group VI, and the invention of Group VI operates independently of the invention of Group I.
Group I and Group VII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a housing and circuitry that detect a locked state, such as a security tag, while Group VII is directed to a drawer that locks the battery cover, which is absent from the invention of Group I and which is not so linked with the apparatus of Group I as to form a single general inventive concept.  The invention of Group I operates independently of the invention of Group VII, and the invention of Group VII operates independently of the invention of Group I.
 Group I and Group VIII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a housing and circuitry that detect a locked state, such as a security tag, while Group VIII is directed to a replaceable battery compartment that can be unlocked by a magnetic field, which is absent from the invention of Group I and which is not so linked with the apparatus of Group I as to form a single general inventive concept.  The invention of Group I operates independently of the invention of Group VIII, and the invention of Group VIII operates independently of the invention of Group I.
Group I and Group IX lack unity of invention because the groups do not share the same or corresponding technical feature.  Group I is directed to a housing and circuitry that detect a locked state, such as a security tag, while Group IX is directed to a cover for a battery compartment that has a marking that rotatably points to a lock marking or an unlock marking, which is absent from the invention of Group I and which is not so linked with the apparatus of Group I as to form a single general inventive concept.  The invention of Group I operates independently of the invention of Group IX, and the invention of Group IX operates independently of the invention of Group I.
Group II and Group III lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is directed to the use of multiple lanyards of different lengths, while Group III is directed to a process of making an article of manufacture, which is distinct from the invention of Group II.  
Group II and Group IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is directed to the use of multiple lanyards of different lengths, while Group IV is directed to a disarming device, which is an entirely separate invention from the invention of Group II.  The invention of Group II operates independently from the invention of Group IV, and the invention of Group IV operates independently from the invention of Group II. 
 Group II and Group V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is directed to the use of multiple lanyards of different lengths, while Group V is directed to a drawer that is locked in place by a lanyard pin, which is absent from the invention of Group II and which is not so linked with the apparatus of Group II as to form a single general inventive concept.  The invention of Group II operates independently of the invention of Group V, and the invention of Group V operates independently of the invention of Group II.
Group II and Group VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is directed to the use of multiple lanyards of different lengths, while Group VI is directed to an opening in a housing sufficient for nonconductive tape to be pulled to unseparate circuitry from one of an anode and a cathode, which is absent from the invention of Group II and which is not so linked with the apparatus of Group II as to form a single general inventive concept.  The invention of Group II operates independently of the invention of Group VI, and the invention of Group VI operates independently of the invention of Group II.
Group II and Group VII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is directed to the use of multiple lanyards of different lengths, while Group VII is directed to a drawer that locks the battery cover, which is absent from the invention of Group II and which is not so linked with the apparatus of Group II as to form a single general inventive concept.  The invention of Group II operates independently of the invention of Group VII, and the invention of Group VII operates independently of the invention of Group II.
Group II and Group VIII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is directed to the use of multiple lanyards of different lengths, while Group VIII is directed to a replaceable battery compartment that can be unlocked by a magnetic field, which is absent from the invention of Group II and which is not so linked with the apparatus of Group II as to form a single general inventive concept.  The invention of Group II operates independently of the invention of Group VIII, and the invention of Group VIII operates independently of the invention of Group II.
Group II and Group IX lack unity of invention because the groups do not share the same or corresponding technical feature.  Group II is directed to the use of multiple lanyards of different lengths, while Group IX is directed to a cover for a battery compartment that has a marking that rotatably points to a lock marking or an unlock marking, which is absent from the invention of Group II and which is not so linked with the apparatus of Group II as to form a single general inventive concept.  The invention of Group II operates independently of the invention of Group IX, and the invention of Group IX operates independently of the invention of Group II.
 Group III and Group IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is directed to a process of making an article of manufacture, while Group IV is directed to a disarming device, which is an entirely separate invention from the invention of Group III.  The invention of Group III operates independently from the invention of Group IV, and the invention of Group IV operates independently from the invention of Group III.
Group III and Group V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is directed to a process of making an article of manufacture, while Group V is directed to a drawer that is locked in place by a lanyard pin, which is absent from the invention of Group III and which is not so linked with the apparatus of Group III as to form a single general inventive concept.  The invention of Group III operates independently from the invention of Group V, and the invention of Group V operates independently from the invention of Group III.
Group III and Group VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is directed to a process of making an article of manufacture, while Group VI is directed to an opening in a housing sufficient for nonconductive tape to be pulled to unseparate circuitry from one of an anode and a cathode, which is absent from the invention of Group III and which is not so linked with the apparatus of Group III as to form a single general inventive concept.  The invention of Group III operates independently from the invention of Group VI, and the invention of Group VI operates independently from the invention of Group III.
 Group III and Group VII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is directed to a process of making an article of manufacture, while Group VII is directed to a drawer that locks the battery cover, which is absent from the invention of Group III and which is not so linked with apparatus of Group III as to form a single general inventive concept.  The invention of Group III operates independently from the invention of Group VII, and the invention of Group VII operates independently from the invention of Group III.
 Group III and Group VIII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is directed to a process of making an article of manufacture, while Group VIII is directed to a replaceable battery compartment that can be unlocked by a magnetic field, which is absent from the invention of Group III and which is not so linked with the apparatus of Group III as to form a single general inventive concept.  The invention of Group III operates independently from the invention of Group VIII, and the invention of Group VIII operates independently from the invention of Group III.
Group III and Group IX lack unity of invention because the groups do not share the same or corresponding technical feature.  Group III is directed to a process of making an article of manufacture, while Group IX is directed a cover for a battery compartment that has a marking that rotatably points to a lock marking or an unlock marking, which is absent from the invention of Group III and which is not so linked with the apparatus of Group III as to form a single general inventive concept.  The invention of Group III operates independently from the invention of Group IX, and the invention of Group IX operates independently from the invention of Group III.
Group IV and Group V lack unity of invention because the groups do not share the same or corresponding technical feature.  Group IV is directed to a disarming device, while Group V is directed to a drawer that is locked in place by a lanyard pin, which is absent from the invention of Group IV and is not so linked with the apparatus of Group IV as to form a single general inventive concept.  The invention of Group IV operates independently from the invention of Group V, and the invention of Group V operates independently from the invention of Group IV.
Group IV and Group VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group IV is directed to a disarming device, while Group VI is directed to an opening in a housing sufficient for nonconductive tape to be pulled to unseparate circuitry from one of an anode and a cathode, which is absent from the invention of Group IV and which is not so linked with the apparatus of Group IV as to form a single general inventive concept.  The invention of Group IV operates independently from the invention of Group VI, and the invention of Group VI operates independently from the invention of Group IV.
Group IV and Group VII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group IV is directed to a disarming device, while Group VII is directed to a drawer that locks the battery cover, which is absent from the invention of Group IV and which is not so linked with apparatus of Group IV as to form a single general inventive concept.  The invention of Group IV operates independently from the invention of Group VII, and the invention of Group VII operates independently from the invention of Group IV.
Group IV and Group VIII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group IV is directed to a disarming device, while Group VIII is directed to a replaceable battery compartment that can be unlocked by a magnetic field, which is absent from the invention of Group IV and which is not so linked with the apparatus of Group IV as to form a single general inventive concept.  The invention of Group IV operates independently from the invention of Group VIII, and the invention of Group VIII operates independently from the invention of Group IV.
Group IV and Group IX lack unity of invention because the groups do not share the same or corresponding technical feature.  Group IV is directed to a disarming device, while Group IX is directed to a cover for a battery compartment that has a marking that rotatably points to a lock marking or an unlock marking, which is absent from the invention of Group IV and which is not so linked with the apparatus of Group IV as to form a single general inventive concept.  The invention of Group IV operates independently from the invention of Group IX, and the invention of Group IX operates independently from the invention of Group IV.
Group V and Group VI lack unity of invention because the groups do not share the same or corresponding technical feature.  Group V is directed to a drawer that is locked in place by a lanyard pin, while Group VI is directed to an opening in a housing sufficient for nonconductive tape to be pulled to unseparate circuitry from one of an anode and a cathode, which is absent from the invention of Group V and which is not so linked with the apparatus of Group V as to form a single general inventive concept.  The invention of Group V operates independently from the invention of Group VI, and the invention of Group VI operates independently from the invention of Group V.
Group V and Group VII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group V is directed to a drawer that is locked in place by a lanyard pin, while Group VII is directed to a drawer that locks the battery cover, which is absent from the invention of Group V and which is not so linked with apparatus of Group V as to form a single general inventive concept.  The invention of Group V operates independently from the invention of Group VII, and the invention of Group VII operates independently from the invention of Group V.
Group V and Group VIII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group V is directed to a drawer that is locked in place by a lanyard pin, while Group VIII is directed to a replaceable battery compartment that can be unlocked by a magnetic field, which is absent from the invention of Group V and which is not so linked with the apparatus of Group V as to form a single general inventive concept.  The invention of Group V operates independently from the invention of Group VIII, and the invention of Group VIII operates independently from the invention of Group V.
Group V and Group IX lack unity of invention because the groups do not share the same or corresponding technical feature.  Group V is directed to a drawer that is locked in place by a lanyard pin, while Group IX is directed to a cover for a battery compartment that has a marking that rotatably points to a lock marking or an unlock marking, which is absent from the invention of Group V and which is not so linked with the apparatus of Group V as to form a single general inventive concept.  The invention of Group V operates independently from the invention of Group IX, and the invention of Group IX operates independently from the invention of Group V.
Group VI and Group VII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group VI is directed to an opening in a housing sufficient for nonconductive tape to be pulled to unseparate circuitry from one of an anode and a cathode, while Group VII is directed to a drawer that locks the battery cover, which is absent from the invention of Group VI and which is not so linked with apparatus of Group VI as to form a single general inventive concept.  The invention of Group VI operates independently from the invention of Group VII, and the invention of Group VII operates independently from the invention of Group VI.
Group VI and Group VIII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group VI is directed to an opening in a housing sufficient for nonconductive tape to be pulled to unseparate circuitry from one of an anode and a cathode, while Group VIII is directed to a replaceable battery compartment that can be unlocked by a magnetic field, which is absent from the invention of Group VI and which is not so linked with the apparatus of Group VI as to form a single general inventive concept.  The invention of Group VI operates independently from the invention of Group VIII, and the invention of Group VIII operates independently from the invention of Group VI.
Group VI and Group IX lack unity of invention because the groups do not share the same or corresponding technical feature.  Group VI is directed to an opening in a housing sufficient for nonconductive tape to be pulled to unseparate circuitry from one of an anode and a cathode, while Group IX is directed to a cover for a battery compartment that has a marking that rotatably points to a lock marking or an unlock marking, which is absent from the invention of Group VI and which is not so linked with the apparatus of Group VI as to form a single general inventive concept.  The invention of Group VI operates independently from the invention of Group IX, and the invention of Group IX operates independently from the invention of Group VI.
Group VII and Group VIII lack unity of invention because the groups do not share the same or corresponding technical feature.  Group VII is directed to a drawer that locks the battery cover, while Group VIII is directed to a replaceable battery compartment that can be unlocked by a magnetic field, which is absent from the invention of Group VII and which is not so linked with the apparatus of Group VII as to form a single general inventive concept.  The invention of Group VII operates independently from the invention of Group VIII, and the invention of Group VIII operates independently from the invention of Group VII.
Group VII and Group IX lack unity of invention because the groups do not share the same or corresponding technical feature.  Group VII is directed to a drawer that locks the battery cover, while Group IX is directed to a cover for a battery compartment that has a marking that rotatably points to a lock marking or an unlock marking, which is absent from the invention of Group VII and which is not so linked with the apparatus of Group VII as to form a single general inventive concept.  The invention of Group VII operates independently from the invention of Group IX, and the invention of Group IX operates independently from the invention of Group VII.
Group VIII and Group IX lack unity of invention because the groups do not share the same or corresponding technical feature.  Group VIII is directed to a replaceable battery compartment that can be unlocked by a magnetic field, while Group IX is directed to a cover for a battery compartment that has a marking that rotatably points to a lock marking or an unlock marking, which is absent from the invention of Group VIII and which is not so linked with the apparatus of Group VIII as to form a single general inventive concept.  The invention of Group VIII operates independently from the invention of Group IX, and the invention of Group IX operates independently from the invention of Group VII.

Response to Arguments
4.	The applicant’s arguments regarding the Requirement for Restriction/Election mailed October 14, 2020, are moot because the amendment of the claims and the submission above of another Requirement for Restriction/Election have rendered those arguments moot.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689